   Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                           BRUNSWICK DIVISION



                                          )
STATE OF GEORGIA, et al.,                 )
                                          )
                 Plaintiffs,              )   Case No. 2:15-cv-79
                                          )
AMERICAN FARM BUREAU FEDERATION,          )
et al.,                                   )
                                          )
                 Intervenor-Plaintiffs,   )
                                          )
                 v.
                                          )
ANDREW WHEELER, et al.,                   )
                                          )
                 Defendants.              )
                                          )

   BUSINESS PLAINTIFFS-INTERVENORS’ RESPONSE TO DEFENDANT-
        INTERVENORS’ MOTION TO HOLD CASE IN ABEYANCE
    Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 2 of 11



                                      INTRODUCTION

       This Court should deny Defendants-Intervenors’ motion to hold this case in

abeyance for 75 days or until the Repeal Rule goes into effect, whichever is first. Dkt. 278.

The Business Plaintiffs-Intervenors (Dkt. 262) and the Plaintiff States (Dkt. 265) moved

for reconsideration of, or to alter or amend, that part of the Court’s judgment that remanded

the 2015 WOTUS Rule to the U.S. Army Corps of Engineers and the U.S. Environmental

Protection Agency (together, “the agencies”) for further proceedings without vacating the

Rule. The agencies responded that they agree that vacatur of the WOTUS Rule is the proper

remedy. Dkt. 274. Unable to articulate a reason why vacatur is not the proper remedy,

Defendants-Intervenors responded that this Court should decline to rule on the motions for

reconsideration and instead hold the case in abeyance. Dkt. 273. The Business Plaintiffs-

Intervenors (Dkt. 274) and Plaintiff States (Dkt. 275) replied, explaining that, under the

applicable legal standard, a stay is not justified because the Plaintiffs will be prejudiced by

a stay, the Defendants will not be prejudiced if the stay is denied, and prudential

considerations do not favor a stay.

       Not content with asking for a stay once, Defendants-Intervenors have now filed a

separate motion seeking the same relief. Dkt. 278. This duplicative request is nothing more

than a delay tactic and wastes the very judicial resources Defendants-Intervenors claim to

seek to preserve. Further, Defendants-Intervenors still have not satisfied the test to establish

that a stay is warranted. First, they cannot avoid the practical reality that a patchwork

nationwide regulatory regime is prejudicial to the Business-Plaintiffs Intervenors. Second,

Defendants will not be prejudiced if the stay is denied—the agencies have agreed that
                                               2
     Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 3 of 11



immediate vacatur is proper and Defendants-Intervenors have not so much as speculated

that they would suffer any harm. Third, a stay is not necessary for judicial economy because

this case presents a live case or controversy, this Court has already addressed the merits of

the challenges to the WOTUS Rule, and the narrow question of remedy is fully briefed and

easily resolved.

                                       ARGUMENT

I.     Defendants-Intervenors’ request for a stay should be denied.

       A district court “has broad discretionary authority in determining whether a stay is

appropriate.” Wheeler v. Novarti S Pharmaceutic. Corp., 2012 WL 12929754, *1 (S.D. Ga.

Apr. 18, 2012). But “‘[t]he Court should not exercise its power to stay proceedings

lightly.’” Cincinnati Ins. Co. v. Thunderbolt Harbor Phase II Condo. Ass’n, Inc., 2015 WL

4075148, *1 (quoting Markel Int’l Ins. Co. v. O’Quinn, 566 F. Supp. 2d 1374, 1376 (S.D.

Ga. 2008)). In deciding whether to grant a stay, “a court may consider the prudential

advantages of a stay, ‘but must also examine the relative prejudice and hardship worked

on each party if a stay is or is not granted.’” Id. (quoting Pise v. Express Marine, Inc., 2008

WL 2163920, *3 (S.D. Ala. May 19, 2008)); see U.S. for Use and Benefit of TSI Tri-State

Painting, LLC v. Fed. Ins. Co., 2016 WL 7385715, *4 (S.D. Ga. Dec. 20, 2016). On those

standards, no stay of proceedings is appropriate here.

       First, a stay of the proceedings without consideration of the motions seeking vacatur

of the WOTUS Rule will be prejudicial to the Business Plaintiffs-Intervenors. The WOTUS

Rule is enjoined in roughly half of the states as the result of several challenges across the

country; in the other states and the District of Columbia, the WOTUS Rule is in effect. Dkt.
                                              3
    Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 4 of 11



261 at 10. Some of the Business Plaintiffs-Intervenors’ members operate nationwide and

own and work on real property that includes features that may qualify as waters of the

United States under the WOTUS Rule, but not under the prior regime. See Dkt. 178 at 14-

15. Because there is a regulatory patchwork, these multi-state actors must attempt to

comply with different rules in the states where they operate. As a practical matter, this

patchwork makes planning for use of these actors’ land impossible and seriously affects

their day-to-day operations. Indeed, they may own or work on a parcel that crosses state

borders, but in one state they would be subject to the WOTUS Rule and not so in the

adjacent state. And national organizations, like the Business Plaintiffs-Intervenors, face

difficulties in advising members when rules do not apply nationwide.

       Defendants-Intervenors respond that the Business Plaintiffs-Intervenors have not

“identified any specific harm or prejudice they will suffer in the short period between now

and the repeal’s effective date.” Dkt. 278 at 4. To the contrary, the Business Plaintiffs-

Intervenors have explained repeatedly that their members are harmed by an inconsistent

nationwide regulatory scheme. And that is a matter of common sense: private landowners

must take into consideration the governing regulatory environment in making decisions

about how to use their land. When the governing regulations are uncertain or when they

differ from location-to-location depending on whether the WOTUS Rule is enjoined in a

particular State, that decision making is made much more difficult, and could lead

landowners to forego any use of their land. Denying the motion to stay and granting the

request to vacate the WOTUS Rule brings needed uniformity and certainty to the

landowners.
                                            4
    Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 5 of 11



       Defendants-Intervenors state that “[b]usinesses and trade organizations routinely

comply with different state regulations.” Dkt. 278 at 5. That is true, but beside the point.

The Clean Water Act recognizes the need for nationwide uniformity in regulation of waters

of the United States, and granting the motion to stay only ensures the absence of that

uniformity.

       This prejudice exists notwithstanding the issuance of the Repeal Rule. As the

agencies explain, the Repeal Rule will not be effective for 60 days after it is published in

the Federal Register. Dkt. 274 at 11. Further, as the agencies also explain, the Repeal Rule

will undoubtedly be subject to immediate challenges and attempts to enjoin its

effectiveness. Id. at 11-12. Therefore, a very real possibility remains that a court may stay

the operation of the Repeal Rule for some indefinite amount of time. In that situation,

absent vacatur, the WOTUS Rule will spring back to life in the nearly half of the States

where it is not enjoined and the only way to prevent that, and guarantee the regulatory

certainty that the regulated industry needs, is to vacate the unlawful WOTUS Rule.

       Second, Defendants-Intervenors do not argue that they would suffer any prejudice

if the stay is denied. As discussed, this Court “must . . . examine the relative prejudice and

hardship worked on each party if a stay is or is not granted.” Cincinnati Ins. Co., 2015 WL

4075148, *1 (internal quotation marks omitted). While the Business Plaintiffs-Intervenors

and their members face a substantial risk of continuing harm due to the uncertainty and

difficulty posed by the regulatory patchwork, Defendants-Intervenors offer no suggestion

that they would suffer harm if the stay is denied. Because the “relative prejudice and

hardship” weighs more heavily on Plaintiffs, the motion for stay should be denied.
                                              5
    Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 6 of 11



       Defendants-Intervenors counter that the court may grant a stay “without any

mention of harm to the movant where, as here, there are practical reasons to grant a stay

and doing so would not unduly prejudice either party.” Dkt. 278 at 6. This argument

acknowledges that the relative prejudice to the parties is a necessary consideration in

determining whether to grant a stay. And, as explained, a stay will unduly prejudice

Plaintiffs in this case.

       Third, Defendants-Intervenors’ argument that “[t]here is no reason for the Court or

the parties to expend finite resources resolving disputes that will soon become moot,” Dkt.

278 at 2, is wrong for several reasons. To start, this Court has already addressed the merits

of the challenges to the WOTUS Rule in a lengthy decision. Dkt. 261. All that remains are

the motions to reconsider, which are fully briefed and present a narrow point (whether to

vacate the invalidated rule)—a point that is uncontested by the agencies and not addressed

by the Defendants-Intervenors. While Defendants-Intervenors describe the question of

remedy as “a critical aspect of the case,” Dkt. 278 at 4, this question is easily decided given

that there is no dispute that, under the applicable legal standard, vacatur of the WOTUS

Rule is required. See Dkt. 262, 265, 274-75, 277. Indeed, resolution of those motions will

hardly require more judicial resources than resolution of the motion to stay. And even if

there were some minimal judicial economy to be gained by granting the stay, it is

outweighed by the prejudice to Plaintiffs.

       Further, contrary to the central premise of Defendants-Intervenors’ motion, the

question of whether the WOTUS Rule should be vacated will not soon become moot. The

Repeal Rule will not take effect for more than two months, and the Business Plaintiffs-
                                              6
    Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 7 of 11



Intervenors will continue to suffer from the non-uniform regulatory scheme in that months-

long period. Additionally, once the effective date of the Repeal Rule does arrive, it is a

certainty that the rule will be challenged and parties will seek to enjoin it. See Dkt. 274 at

10. For this reason, the agencies explain that “it is conceivable the Repeal Rule’s effective

date may be delayed, thereby prolonging the uneven application of the definition of ‘waters

of the United States.’” Id. Indeed, the Business Plaintiffs-Intervenors have provided

numerous examples of that happening in recent, analogous situations. Dkt. 275 at 7.

       Therefore, this Court can still grant effective relief to Plaintiffs. “[A] case becomes

moot when the reviewing court can no longer offer any effective relief to the claimant.”

Gagliardi v. TJCV Land Trust, 889 F.3d 728, 733 (11th Cir. 2018). This Court can of

course grant effective relief in the form of vacatur before the Repeal Rule’s effective date

because the WOTUS Rule is still operating in half of the country. And the Court can grant

effective relief after the Repeal Rule’s effective date because it will certainly be challenged

and may be enjoined, and in that case the unlawful WOTUS Rule will spring back to life

unless it is vacated. That risk, coupled with the present harm that comes with the Rule’s

operation in half the country for at least the next couple months, warrants denial of the stay.

       In support of their argument, Defendants-Intervenors rely on a stay issued by a

Florida district court in light of the pending promulgation of the Repeal Rule. Dkt. 278 at

3 (citing Se. Stormwater Ass’n, Inc. v. EPA, 4:15-cv-579, Dkt. 89 (N.D. Fla. Sept. 22,

2019)). But from a judicial economy or prudential perspective, that case is in a very

different posture than this one. There, as the agencies in that case explained, the district

court had not ruled on the parties’ motions for summary judgment, and supplemental
                                              7
    Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 8 of 11



briefing on those motions was required before the court reached the merits. Dkt. 273, Ex.

B at 4. For the same reason, the decision of the district court in Oregon to stay proceedings

in light of the pending promulgation of the Repeal Rule in Oregon Cattlemen’s Association

v. U.S. EPA, 3:19-cv-00564, Dkt. 69 (D. Or. Oct. 4, 2019), says nothing about the propriety

of a stay in this case. There, the court had only entered a preliminary injunction enjoining

the WOTUS Rule within Oregon, id., Dkt. 58 (D. Or. July 26, 2019), and the parties had

not yet even briefed the merits of the challenges to the Rule. Here, by contrast, the Court

has already held the WOTUS Rule is unlawful and need only address the short, fully-

briefed motions for reconsideration to decide the narrow vacatur issue, which would

require considerably fewer judicial resources than necessary to resolve the issues remaining

in the Florida and Oregon cases.

       Defendants-Intervenors also assert that some of the Plaintiffs here argued in favor

of dismissal of the challenges to the Clean Power Plan as moot once the rule repealing it

was published in the Federal Register. Dkt. 278 at 6 n.3. But they do not suggest that there

was the same type of prejudicial regulatory patchwork in place there as here, both pending

the effectiveness of the repeal rule and if the repeal rule were enjoined. To the contrary, all

challenges to the Clean Power Plan and the repeal and replacement rules had to be brought

in the D.C. Circuit, so there was no risk of inconsistent application of different sets of rules

nationwide, as has occurred with the WOTUS Rule.

       Likewise, all of the cases Defendants-Intervenors cite as examples of courts

granting stay motions, Dkt. 278 at 2-3, are inapposite. Not one of those cases dealt with a

situation similar to the instant case, where the court has resolved the substantive merits of
                                               8
    Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 9 of 11



the lawsuit and only has left to address a question about an aspect of the relief to be granted.

Nor did those cases address the same type of prejudice to the non-moving party from the

issuance of the stay. Defendants-Intervenors place particular reliance on this Court’s

decision in Fitzer v. American Institute of Baking, Inc., 2010 WL 1955974 (S.D. Ga. May

13, 2010). See Dkt. 278 at 5-6. But in Fitzer the case was “at a relatively early stage” with

only limited discovery taken and, as this Court pointed out, the parties there did not argue

that a stay would prejudice either party. Id. at *2. This case is in a diametrically opposite

posture.

       In sum, a stay will harm the Business Plaintiffs-Intervenors, but denial of the stay

will not harm Defendants-Intervenors. Reconsideration of the decision whether to vacate

the WOTUS Rule will not consume significant judicial resources, and any expenditure of

such resources is warranted in light of the potential harm to Plaintiffs and the regulated

community from the persistence of a nationwide patchwork of federal regulation and

application in half the country of a rule this Court has deemed invalid.

                                      CONCLUSION

       For these reasons, Business Plaintiffs-Intervenors request that this Court deny the

motion to hold the proceedings in abeyance and reconsider or alter or amend its judgment

to reflect that the WOTUS Rule is vacated and remanded to the agencies for further

proceedings.

Dated: October 21, 2019                     Respectfully submitted,

                                            /s/ Timothy S. Bishop
                                            Timothy S. Bishop*
                                              MAYER BROWN LLP
                                               9
Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 10 of 11



                                 71 South Wacker Drive
                                 Chicago, IL 60606
                                 (312) 782-0600 (tel.)
                                 (312) 701-7711 (fax)
                                 tbishop@mayerbrown.com

                               Mark D. Johnson
                               Georgia Bar No. 395041
                                 Gilbert, Harrell, Sumerford & Martin, P.C.
                                 777 Gloucester Street, Suite 200
                                 Brunswick, Georgia 31520
                                 (912) 265-6700 (tel.)
                                 (912) 264-0244 (fax)
                                 mjohnson@gilbertharrelllaw.com

                               Counsel for Business Plaintiffs-
                               Intervenors
                               * pro hac vice




                                 10
   Case 2:15-cv-00079-LGW-BWC Document 283 Filed 10/21/19 Page 11 of 11



                           CERTIFICATE OF SERVICE

      I hereby certify that, on October 21, 2019, I filed and thereby caused the foregoing

document to be served via the CM/ECF system in the United States District Court for the

Southern District of Georgia on all parties registered for CM/ECF in the above-captioned

matter.

                                        /s/ Timothy S. Bishop
                                        Counsel for Business Plaintiffs-Intervenors




                                           11
